Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,838,864 and U.S. Patent No. 10,549,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and Rejections
The drawing objections have been withdrawn in view of the replacement drawings filed on 2/9/2021 of which have been approved by the examiner.
The objection to the specification has been withdrawn in view of applicant’s amendment to paragraph 33 of the specification filed on 2/9/2021.
The rejections under 35 U.S.C. 112(b) have been withdrawn in view of applicant’s amendment to claims 31 and 32 filed on 2/9/2021.
The nonstatutory double patenting rejections have been withdrawn in view of the terminal disclaimer filed on 2/9/2021.

The following is an examiner’s statement of reasons for allowance: Allen, II et al is considered the closest prior art, however, the reference fails to teach or suggest at least one canister pipe fixed in one of the sides of the canister, the canister pipe including an exterior canister pipe and an interior canister pipe separated by a weir, the exterior canister pipe and the interior canister pipe opening into a chamber in a top portion of the canister pipe above the weir, an exterior bottom orifice in a bottom portion of the exterior canister pipe communicating with an environment external to the filtration device, an interior bottom orifice in a bottom portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773